McLennan, P. J.:
We think that there is no force in the defendants’ contention that the motion to abandon and discontinue the condemnation proceeding was not made in time. The notice of motion to discontinue such proceeding was made within the thirty days specified in the statute and it was made returnable at the first Special Term of the Supreme Court held in the county of Oswego at which such motion could be heard. It seems to us that the provision of the statute is complied with *247when the motion for permission to discontinue or abandon the proceeding is made within thirty days and so irrespective of when such motion may be heard. Otherwise. the plaintiff in such case would be under the necessity of seeing to it that a Special Term was in existence, competent to hear its motion within the time prescribed by the statute. Our conclusion is as to this question that the motion of the plaintiff was seasonably made within the meaning of the section of the Code applicable thereto.
The more important question is whether the Special Term in its discretion was justified in denying plaintiff’s motion for permission to discontinue and abandon the proceedings herein. The provisions of the statute giving the plaintiff in condemnation proceedings the right to discontinue and abandon are very broad.
Section 3374 provides: "Upon the application of the plaintiff to be made at any time after the presentation of the petition and before the expiration of thirty days after the entry of the final order, upon eight days’ notice of motion to all other parties to the proceeding who have appeared therein or upon an order to show cause, the court may in its discretion and for good cause shown authorize and direct the abandonment and discontinuance of the proceeding upon payment of the fees and expenses, if any, of the commissioners, and the costs and expenses directed to be paid in such final order, if such final order shall have been entered, and upon such other terms and conditions as the court may prescribe; and upon the entry of the order granting such application and upon compliance with the terms and conditions therein prescribed, payment of the amount awarded for compensation, if such compensation shall have been theretofore awarded, shall not be enforced, but in such case if such abandonment and discontinuance of the proceeding be directed upon the application of the plaintiff, the order granting such application, if permitting a renewal of such proceedings, shall provide that proceedings to acquire title to such lands or any part thereof shall not be renewed by the plaintiff without a tender or deposit in court of the amount of the award and interest thereon.”
By the provisions of such statute the court had the right to *248practically place the defendants in the same position that they were in before the institution of this proceeding. It was authorized to award such costs and such damages as the defendants had been subjected to or had sustained by reason of the institution of the proceedings in question, but we think that the court had no right under the facts appearing in this record to hold that the condemnation proceeding could not be discontinued arid abandoned. So far as here appears, the reason for discontinuance and abandonment of the proceeding was that the amount awarded by the commissioners was greatly in excess of what the plaintiff thought it ought to expend for the acquisition of such property arid it being so convinced, it determined that it would forego the facilities offered by the acquisition of the real estate in question because it thought that such acquisition would cost more than it ought to pay for the additional facilities. We can understand how a court would be entirely justified in refusing to grant a motion for a discon-. tinuance or abandonment in a case like the one at bar if third parties or the public had dorie something relying upon the plaintiff’s intention to acquire the property in question. To illustrate: If the city of Fulton, relying upon the declared intention of the plaintiff to locate its freight depot or station upon the lands in question had laid out a public street leading to such depot or station at an expense to the city, or if private individuals had expended money in the erection of buildings or making improvements or otherwise because of their reliance upon the declaration of the plaintiff that it was going to take and occupy the premises in question for a certain purpose, another question would be presented. But nothing of that kind appears in this case. No one is interested in the solution of the proposition save the plaintiff and the owners of. the property described in the petition, and the plaintiff is in the attitude of saying under the statute: “We are willing to pay to the owners of the real estate whose lands we sought to acquire all the damages resulting to you because of our efforts to acquire the same.” It would seem that under the statute the plaintiff had the right as between it and the property owners to discontinue and abandon, the proceeding by which it was sought to acquire' such property, and that the only question presented to *249the Special Term was the fair and reasonable terms upon which the permission to discontinue and abandon such proceeding should be given.
We conclude that under the statute the application of the plaintiff for permission to discontinue and abandon the proceeding was made in time, and that such application should be granted upon such terms and conditions as under all the circumstances would be just and equitable, and that the matter should be remitted to the Special Term to fix and determine the conditions under which the plaintiff may discontinue and abandon such proceeding under the provisions of the statute to which attention has been called.
It follows, therefore, that the order appealed from should be reversed, with costs to the appellant.
All concurred, except Spring and Robson, JJ., who dissented upon the ground that the court at Special Term properly exercised its discretion.
Order reversed, with ten dollars costs and disbursements, and matter remitted to the Special Term for its further action thereon in accordance with the opinion.